BASKIN, Judge.
We affirm the Division’s denial of appellant’s application for a horse trainer’s license upon our conclusion that its denial is in accord with the decision of the Fourth District Court of Appeal in Calfin v. State, Department of Business Regulation, 391 So.2d 739 (Fla. 4th DCA 1980). On rehearing, the court modified the penalty imposed to revocation of her license and a $400 fine; it held that the “additional penalty” imposed by the Division was unauthorized and could not remain in effect. The additional penalty was contained in an amended order of the Division. It denied appellant privileges of the grounds for the two-year period she had been made ineligible for licensing in the Division’s original order. The appellate court did not, however, alter the provision which declared appellant ineligible for licensing for two years until December 12, 1981.
Affirmed.